DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeyama et al. (JP 2013-053194) [IDS 7/30/19] in view of Ng et al. (US 6,667,360).  An English machine translation of Maeyama et al. (JP 2013-053194) was used for citation.
Regarding claims 1-10:  Maeyama et al. (JP ‘194) discloses polyketones for films [abstract], wherein Example 8 [Ex. 8; 0156-0161] prepares a polyketone from 1,3-adamantanedicarboxylic acid and 2,2’-dimethoxybiphenyl.  The resulting polymer has a Mn of 900, Mw of 8100, and a light transmittance of 96% [Ex. 8; 0156-0161; Fig. 2].  Maeyama et al. (JP ‘194) discloses dissolving the polyketone in solvents {ex. THF, CHCl3} and casting films [0160].
Maeyama et al. (JP ‘194) does not discloses 10-70 parts by mass of 10 nm - 200 nm inorganic particles.  However, Ng et al. (US ‘360) discloses polyketone resins [2:50-3:7] containing about 1-50 wt% [2:2-11] of silica nanoparticles [3:57-4:23] of about 10 nm to about 50 nm particle size [4:24-32].  Maeyama et al. (JP ‘194) and Ng et al. (US ‘360) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of polyketone resins.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined about 1-50 wt% of silica nanoparticles of about 10 nm to about 50 nm particle size, as taught by Ng et al. (US ‘360) in the invention of Maeyama et al. (JP ‘194), and would have been motivated to do so since Ng et al. (US ‘360) suggests about 1-50 wt% of silica nanoparticles of about 10 nm to about 50 nm particle size affords polyketone resins having improved scratch resistance [1:31-35; 2:2-11].
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Note Ex. 8:

    PNG
    media_image1.png
    137
    649
    media_image1.png
    Greyscale
[Ex. 8; 0156-0161].
Regarding claims 11-18:  Maeyama et al. (JP ‘194) discloses dissolving the polyketone in chloroform, casting films onto a glass substrate, and measuring the light transmittance of the cast films with a Jasco V-630 spectrophotometer [0143; 0160].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767